Title: John Adams to Isaac Stephens, 29 Sep. 1786
From: Adams, John
To: Stephens, Isaac


          
            
              Sir—
            
            

              London

               september 29th. 1786—
            
          

          Your Letter of July 18 was brought to me yesterday, and your Letter
            to Mr. Foster with its Enclosures, shall be sent to Boston
            by the first oppertunity, and any other Letters you may think proper to write, and send
            under cover to me shall be forwarded as early as possible—I sincerely wish it were in my
            Power to do you more material service, but it is not
          If Mr. Lamb has decieved the Dey, by
            making promises, not in his power to perform, so much the worse for him: but I hope
            better things, and that the report you have heared is ill founded—
          You think that your “Redemption nothing concerns the Peace”, but in
            this I am not clear—The Relations and private friends of Persons who have had like you
            the Misfortune to be in Captivity, have sometimes redeemed them but I believe that
            Government at the public expense have rarely if ever done it, but upon the Conclusion of
            a peace And in your case, although I cannot pretend to say what Congress will do, yet I
            doubt very much whether they will think themselves justifiable, in redeeming you, untill
            a peace shall be made—to agree to pay at the public expence, such exorbitant demands, as
            no other Nation, ever paid, perhaps, would be not only encouraging an extravagant
            avidity, upon future Occasions, but would be such an humiliation, as in my opinion
            Congress will never submit to—
          Mr. Lamb will not go again to algiers,
            in all probability, nor can I at present say, when any other person will be sent, nor
            who it will be—
          Be of good cheer Nevertheless, in hopes that your Redemption
            draweth nigh. Your Country is not insensible to your situation & will do all for
            you, that she can, consistently with Justice and Prudence—
          I am sir / Your Countryman &c
          
            
              J. A—
            
          
        